Exhibit 10.1

AMENDMENT TO

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Amendment (the “Amendment”) to that certain Change in Control and Severance
Agreement, dated as of [            ] (the “Severance Agreement”), by and
between [            ] (“Executive”) and Avalanche Biotechnologies, Inc. (the
“Company”) is made as of [            ], 2015 (the “Amendment Effective Date”).
Any capitalized term not defined in this Amendment shall have the meaning set
forth in the Severance Agreement.

WHEREAS, the Company desires to modify the Severance Agreement to motivate
Executive to work cooperatively through the leadership transition at the
Company.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Limited Severance Enhancements. If Executive experiences a Covered
Termination pursuant to Section 3 of the Severance Agreement prior to the second
anniversary of the Amendment Effective Date,

(i) the reference to “nine (9) months” in Section 3(a) of the Severance
Agreement shall be replaced with “twelve (12) months” and

(ii) if Executive delivers to the Company a Release of Claims, then in addition
to the benefits provided in clauses (a) and (b) of Section 3 of the Severance
Agreement, each outstanding equity award, including, without limitation, each
stock option and restricted stock unit award, granted on or prior to August 21,
2015 and held by Executive shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to that number of shares
that would have vested and if, applicable, become exercisable in the twelve
(12) months immediately following Executive’s Covered Termination had
Executive’s employment continued during such twelve (12)-month period (the
benefits in (i) and (ii), collectively, the “Limited Severance Enhancements”).
For the avoidance of doubt, if Executive experiences a Covered Termination
pursuant to Section 3 of the Severance Agreement on or after the second
anniversary of the Amendment Effective Date, Executive shall not be entitled to
the Limited Severance Enhancements.

2. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

3. Executive’s Successors. The terms of this Amendment and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

4. No Other Changes. Except as expressly set forth herein, all of the provisions
of the Severance Agreement shall remain unchanged and in full force and effect.
After the date hereof, any reference to the Severance Agreement shall mean the
Severance Agreement as amended or modified hereby.

5. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature page follows.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

AVALANCHE BIOTECHNOLOGIES, INC. By:  

 

  Name:   Title: [INSERT EXECUTIVE NAME]

 

 

2